Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 are presented for examination.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 element 5002.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 recite steps or acts including determining the value of the condition within the microfluidic device; thus, the claims are to a process, which is one of the statutory categories of invention.  
(Step 2A – Prong One)  The claim 1 recites:  
determining a hydraulic pressure difference, wherein the hydraulic pressure difference is based on a first volumetric height of fluid in the first reservoir and a second volumetric height of fluid in the second reservoir (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0044]-[0045]), 
determining an effective pressure difference between the first and second reservoirs, wherein the effective pressure difference is based on the imposed pressure difference and the hydraulic pressure difference (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0044-[0046]]), 
under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0044], [0047]), 
determining the value of the condition within the microfluidic device (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0038], [0044], [0047]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements a “computer” which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further, these additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer” amounts to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  Also the limitation “within microfluidic device”, “receiving a first reservoir fluid volume”, “receiving a second reservoir fluid volume”, “receiving a first concentration, the first concentration being the concentration of a component in a first reservoir”, “receiving a second concentration, the second concentration being the concentration of the same component in a second reservoir”, and “receiving a time-dependent imposed pressure difference between the first reservoir and the second reservoir” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the 

Allowable Subject Matter
5. 	Claim 1-3, 6, 8, 10, 15, 18, 21, 23-24, 26-27, 29-31, 33, 39-40, and 42 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record discloses a method calculating a condition within a microfluidic device with recirculation,, including:
 (Claim 1) “determining an effective pressure difference between the first and second reservoirs, wherein the effective pressure difference is based on the imposed pressure difference and the hydraulic pressure difference, 
using the effective pressure difference, accounting for reactions occurring within the microfluidic device that deplete or increase the first and second concentrations of the component,
determining the value of the condition within the microfluidic device”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	


Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chien et al. (US 7171983 B2) discloses modeling the microfluidic network as a series of nodes connected together by channel segments and determining the flow resistance characteristics of the channel segments may allow calculating of fluid flows based on pressure at the reservoirs.
	Levner et al. (US 20180320125 A1) discloses microfluidic device for simulating a function of a tissue.
	Krishnamoorthy et al. (US 20080177518 A1) discloses simulating microfluidic process using 3-D simulation.
	Kallio (“PAUL OCTAVIAN BOLCOS EVALUATION OF MIXING EFFICIENCY IN A MICROFLUIDIC CARTRIDGE USING A FINITE ELEMENT METHOD APPROACH”) discloses simulating a microfluidic device using a finite element method.
	Oliveira et al. (“Simulations of extensional flow in microrheometric devices”) discloses a numerical simulation microfluidic device.
	Orabona et al. (“Numerical Optimization of a Microfluidic Assisted Microarray for the Detection of Biochemical Interactions”) discloses simulating a microfluidic device using a finite 
	Perestrelo et al. (“Microfluidic Organ/Body-on-a-Chip Devices at the Convergence of Biology and Microengineering”) discloses current cutting-edge research on microfluidic devices, their application at a 3D level in tissue engineering and recent developments towards body-on-a-chip concept. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146